Financial Organization Structure Chart and Duty Decomposition of Yasheng Group 2009-2011 2009-2011 Attachment B YHGG Finance 2009-2011 I Post Duty Decomposition of Finance Department (1) Duty Decomposition of Management Post Overall Duty Detailed Duty Financial system construction target to formulate and continuously perfect various systems of enterprise’s financial management according to relevant national finance system and US GAAP, accounting principle and relevant enterprise regulation and the system content is comprehensive and perfect; 2． to organize and execute relevant national financial law and regulation and policy to guarantee normal operation of financial activity; Financial work duty 1． 100%to formulate various plans of financial work; supervise for implementation and plan for 100% of timely completion; 2． 100% to control for enterprise’s financial operation and reach 100% of annual enterprise’s financial benefit index; 3． to submit financial analysis and forecast report to company’s general manager or Board of Directors according to enterprise’s business situation with timely formation of report and up of leader’s satisfaction evaluation; 4． to arrange staff to timely apply for various taxes with zero error rate; Budget and cost work duty 1． to organize and form enterprise’s annual, quarterly and monthly budget and supervise budget’s execution and control expenses of various departments within budget scope; 2． to formulate cost control system and propose cost control strategy measure with down X% of annual enterprise cost than last year; Business accounting management work duty 1． to organize enterprise’s business accounting work and organize to make up and approval accounting and statistics statements with 100% of timeliness and accuracy rate of statement formation; 2． to organize accountants to keep, calculate and report accounts accurately, timely and completely and timely provide true business accounting materials with 100% of accuracy rate for financial data and information; Investment and financing management work duty 1． to reasonably input and use enterprise’s capital to obtain investment benefit; 2． to guarantee enterprise’s normal operation and capital demand to expand re-production with smooth financing channel and up 100% of financing task ordered by leaders; Audit Management 1． to organize the audit work of operational achievement and financial income and expense, etc according to relevant requirement and plan with comprehensive completion of audit work; 2． to coordinate audit work with external audit department and audit organization to ensure smooth and orderly operation of audit work; Departmental management duty 1． to be responsible to guide and supervise business work of subordinate staff of division with 100% of work plan completion of division; 2． to examine subordinate staff according to enterprise’s requirement to complete examination work in time with objective and accurate examination result. 4 (2) Work Duty of Accountant Overall Duty Detailed Duty Account registration and accounting duty 1． to register company’s current accounts according to vouchers after approval with timely and accurate account registration; 2． to conduct timely accounting and liquidation for registered accounts; Accounting statement management duty 1． to conduct formulation of accounting statements according to relevant national financial law and regulation to ensure timely and accurate accounting statements; 2． to conduct file management for accounting statements to ensure complete materials without miss; Fixed assets management duty 1． to conduct examination and check work of fixed assets with relevant departments according to company’s arrangement to timely complete check work with accurate check result; 2． to formulate and adjust various companies’s fixed assets accounts. Financial analysis duty to assist Manager of Finance Department to do well of financial analysis work according to financial analysis statements with up of satisfaction evaluation for this job. 5 (3) Work Duty of Cashier Overall Duty Detailed Duty Collection and payment business Working Duty 1． to check and verify in collecting cash and cash payment to ensure accurate various income and expense; 2． to examine and check in collecting cheque and draft, examine payment formality of check to ensure timely arrival of account; Cash Management Working Duty 1． to conduct withdrawal, delivery and protection work according to relevant company’s regulation to ensure normal operation of enterprise’s operation activity; 2． to complete check work of company’s cash and bank deposit to ensure compliance among accounts and with reality; Accountant Notes Working Duty to timely register “daily cash account” and “daily bank deposit account” for incurred collection, payment and hand-over businesses to fill clearly accounts with 100% of accuracy rate. Salary issuance and daily reimbursement working duty 1． to coordinate with HR Department for salary issuance to ensure timely and accurate staff’s salary issuance; 2． to handle reimbursement of accounts according to company’s regulation with zero work error. Original voucher management duty 1． to examine various original vouchers of collection and payment accounts to ensure compliance with accounting system and relevant enterprise’s regulation with 100% of complete rate for original vouchers; 2． to regularly sort out and summarize various original vouchers and properly protect with zero error. Cheque and stamp management duty In accordance with relevant provisions of the management of enterprises Blank Cheques , by a relevant procedures the opened bills , error incidence is 0 2． to protect stamp according to company’s relevant regulation without missing or lose. 6
